
	
		I
		111th CONGRESS
		1st Session
		H. R. 2672
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Schock (for
			 himself and Mr. Boswell) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  credits for the establishment of franchises with veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Help Veterans Own Franchises
			 Act.
		2.Veterans
			 franchising credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45R.Veterans
				franchising
						(a)Franchisor
				veterans discount credit
							(1)In
				generalFor purposes of section 38, the franchisor veterans
				discount credit determined under this section for the taxable year is an amount
				equal to 50 percent of the qualified franchise fee discount provided by the
				taxpayer during the taxable year.
							(2)LimitationThe amount allowed as a credit under
				paragraph (1) with respect to the purchase of any franchise shall not exceed
				$25,000.
							(b)Veterans
				franchise fee credit
							(1)In
				generalFor purposes of section 38, the veterans franchise fee
				credit determined under this section for the taxable year is an amount equal to
				25 percent of the qualified franchise fee paid or incurred by the taxpayer in
				connection with the purchase of a franchise in which a qualified franchise fee
				discount is offered by the franchisor.
							(2)LimitationFor
				purposes of paragraph (1), the amount of franchise fees taken into account
				under paragraph (1) in connection with a franchise shall not exceed
				$100,000.
							(c)Reduction where
				franchise not 100 percent veteran-ownedIn the case of any
				franchise in which veterans do not own 100 percent of the stock or of the
				capital or profits interests of the franchisee, the credits under subsections
				(a) and (b) shall be the credit amount determined under each such subsection,
				multiplied by the same ratio as—
							(1)the stock or
				capital or profits interests of the franchise held by veterans, bears
							(2)to the total stock
				or capital or profits interests of the franchisee.
							For
				purposes of this subsection, the spouse of a veteran shall be treated as a
				veteran.(d)Qualified
				franchise fee discountFor
				purposes of this section, the term qualified franchise fee
				discount means with respect to a franchise arrangement—
							(1)the amount of the
				franchise fee offer listed in the most recent franchise disclosure document of
				the franchisor, over
							(2)the qualified
				franchise fee actually paid.
							(e)Qualified
				franchise feeFor purposes of
				this section, the term qualified franchise fee means any one-time
				fee required by the franchisor when entering into a franchise with a qualified
				veteran.
						(f)Other
				definitionsFor purposes of
				this section, the terms franchise, franchisee,
				franchisor, franchise fee, and franchise
				disclosure document have the meanings given such terms in part 436 of
				title 16, Code of Federal Regulations (as in effect on January 1, 2009).
						(g)VeteranThe
				term veteran has the meaning given such term by section 101 of
				title 38, United States Code.
						(h)ElectionThis
				section shall not apply to a taxpayer for any taxable year if such taxpayer
				elects to have this section not apply for such taxable year.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting a comma, and by
			 adding at the end the following new paragraphs:
				
					(36)the franchisor veterans discount credit
				determined under section 45R(a), plus
					(37)the veterans franchise fee credit
				determined under section
				45R(b).
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45R. Veterans
				franchising.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2008.
			3.Publication of
			 information by Department of Veterans Affairs and Small Business
			 AdministrationThe
			 Administrator of the Small Business Administration and the Secretary of
			 Veterans Affairs shall publicize in mailings and brochures sent to veterans
			 service organizations and veteran advocacy groups information regarding
			 discounted franchise fees under section 45R of the Internal Revenue Code of
			 1986 and other information about the program established under amendments made
			 by this Act.
		
